IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2005-IA-02194-SCT


ANSLEY RAGAN HEGWOOD

v.

MINDY DAWN WILLIAMSON


DATE OF JUDGMENT:                         11/02/2005
TRIAL JUDGE:                              HON. WINSTON L. KIDD
COURT FROM WHICH APPEALED:                HINDS COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                  JEREMY T. HUTTO
                                          PHILIP W. GAINES
ATTORNEY FOR APPELLEE:                    CURT CROWLEY
NATURE OF THE CASE:                       CIVIL - OTHER
DISPOSITION:                              REVERSED AND REMANDED - 01/04/2007
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


       EN BANC.

       WALLER, PRESIDING JUSTICE, FOR THE COURT:

¶1.    After an automobile accident with Ansley Ragan Hegwood, Mindy Dawn Williamson

sued Hegwood and her liability insurer, State Farm Mutual Automobile Insurance Company,

in the Circuit Court of the First Judicial District of Hinds County. At the completion of

discovery, Hegwood filed a motion to sever Williamson’s claims against Hegwood and State

Farm; a hearing was held and the circuit court denied the motion without explanation. We

granted Hegwood permission to bring this appeal. See M.R.A.P. 5. The sole issue before

us is whether the circuit court abused its discretion in denying Hegwood’s motion to sever.
We find that the circuit court did abuse its discretion, reverse the order denying the motion

to sever, and remand to the circuit court for further proceedings in accordance with this

opinion.

                                            FACTS

¶2.    Williamson alleges that Hegwood was at fault, and Hegwood alleges that Williamson

was at fault. Both of the women were insured by State Farm. Hegwood had an automobile

liability policy with State Farm, while Williamson had a comprehensive automobile policy

with State Farm. Since Hegwood’s liability policy alone would not cover the entire amount

of damages, Williamson filed two separate claims, one for property damage and medical

payments under her policy with State Farm and a third-party claim for bodily injury and

medical expenses under Hegwood’s liability policy.

¶3.    State Farm assigned two adjusters to the claims, one for each of Williamson’s claims.

Williamson alleges that the adjuster assigned to her first party contract claim told the adjuster

assigned to her third party claim against Hegwood that Williamson admitted to being fifty

percent at fault for the auto accident. As a result, Williamson filed breach of contract and

bad faith claims against State Farm. Williamson denies ever making such a statement.

                                        DISCUSSION

¶4.    Mississippi Rule of Civil Procedure 20(a) provides that “[a]ll persons may be joined

in one action as Defendants if there is asserted against them jointly, severally, or in the

alternative, any right to relief in respect of or arising out of the same transaction or

occurrence, and if any question of law or fact common to all Defendants will arise in the




                                               2
action.” Both prongs of Rule 20(a) must be met in order to deny a motion for severance.

Wyeth-Ayerst Labs. v. Caldwell, 905 So. 2d 1205, 1207 (Miss. 2005).

¶5.    Rule 20 gives trial courts broad discretion in determining when and how to try claims.

Id. Therefore, appellate courts review trial court decisions regarding venue and joinder for

abuse of discretion. Id. Cases involving a question of the propriety of Rule 20(a) joinder are

reviewed on a case by case basis. Id. Before an alleged “occurrence” will be sufficient to

meet Rule 20(a)’s two factors, there must be a “distinct litigable event linking the parties.”

Id. at 1208. To determine if a distinct litigable event linking the parties exists, courts should

consider:

              whether a finding of liability for one plaintiff essentially
              establishes a finding for all plaintiffs, indicating that proof
              common to all plaintiffs is significant. The appropriateness of
              joinder decreases as the need for additional proof increases. If
              plaintiffs allege a single, primary wrongful act, the proof will be
              common to all plaintiffs; however separate proof will be
              required where there are several wrongful acts by several
              different actors. The need for separate proof is lessened only
              where the different wrongful acts are similar in type and
              character and occur close in time and/or place.

Ill. Cent. R.R. v. Gregory, 912 So. 2d 829, 834-35 (Miss. 2005). Also, when determining

if joinder is appropriate, it is important to consider whether the proof presented to the jury

would be confusing due to the multiplicity of facts. Caldwell, 905 So. 2d at 1209.

¶6.    We find that the circuit court should have severed the claims. The third party tort

claim against Williamson and the first party breach of contract and bad faith claims involve

distinct litigable events. The claims against Williamson and State Farm arise out of separate

allegations of wrongdoing occurring at separate times. While it is true that the genesis of



                                               3
both claims arose out of the accident, the two claims involve different factual issues and

different legal issues. The car accident raises fact issues of how the accident occurred and

legal issues of simple negligence (duty, breach of duty, proximate causation, and damages).

The breach of contract and bad faith claims raise fact issues of what occurred between the

two insurance adjusters and how they made their decisions and legal issues of interpretation

of insurance policies and bad faith under which an award of punitive damages may or may

not be appropriate. The negligence claim would be proven by different witnesses (the two

drivers, eyewitnesses to the accident, law enforcement, and accident re-enactment experts)

from that of the bad faith claim (insurance agents and management).

¶7.    More importantly, Rule 411 of the Mississippi Rules of Evidence provides that

“[e]vidence that a person was or was not insured against liability is not admissible upon the

issue whether he acted negligently or otherwise wrongfully.” Hegwood would be prejudiced

if the jury learned of her insurance coverage while it was deciding liability and damages.

The fact that Hegwood had insurance may be relevant to Williamson’s breach of contract and

bad faith claims against State Farm. The comments to Rule 411 provide further elucidation:

                     One of the primary reasons for excluding evidence of
              insurance or the lack of it is to prevent the jury from deciding
              the case on improper grounds. Rule 411 reflects existing
              Mississippi practice. Evidence of the existence of defendant’s
              insurance is irrelevant as to his negligence and admissions of
              such evidence may be grounds for a mistrial. See Mid-
              Continent Aircraft Corp. v. Whitehead, 357 So. 2d 122 (Miss.
              1978); Petermann v. Gary, 210 Miss. 438, 49 So. 2d 828
              (1951).

M.R.E. 411 cmt.




                                             4
¶8.    The comment to M.R.C.P. 42(b), dealing with bifurcation of trials, are in pertinent

part as follows:

                      A separate trial may also be ordered to avoid prejudice,
              as where evidence admissible only on a certain issue may
              prejudice a party in the minds of the jury on other issues. For
              example, this principle may be applied, and a separate trial
              ordered thought a single trial would otherwise be preferable,
              because in a single trial the jury would learn that defendant is
              insured. The possibility of such prejudice, however remote,
              justifies a separate trial if the issues are so unrelated that there
              is no advantage in trying them together.

M.R.C.P. 42 (c) cmt.

¶9.    Therefore, allowing Williamson to raise both claims in one trial is improper. Neither

prong of Rule 20(a) is met, and Hegwood would be unduly prejudiced because, if the two

claims were tried together, the fact that she had liability insurance would be placed squarely

before the jury.

                                      CONCLUSION

¶10.   We find that the trial court abused its discretion when it denied Hegwood’s motion

for severance. We reverse the circuit court’s order denying Hegwood’s motion for severance

and remand this case to the circuit court for further proceedings in accordance with this

opinion.

¶11.   REVERSED AND REMANDED.

    SMITH, C.J., COBB, P.J., EASLEY, CARLSON, DICKINSON AND
RANDOLPH, JJ., CONCUR. DIAZ AND GRAVES, JJ., DISSENT WITHOUT
SEPARATE WRITTEN OPINION.




                                               5